Citation Nr: 0929012	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  08-00 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1965 to January 
1969.  The Veteran died in April 2005, and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Vietnam Veterans of America (VVA) has requested a remand for 
the purpose of further development of the claim on appeal.  A 
preliminary review of the record discloses a need for further 
development prior to final appellate review.  38 C.F.R. 
§ 19.9 (2008).  As referenced by VVA in its July 2009 
informal hearing presentation and explained below, the facts 
and circumstances of this case necessitate a remand so that 
the AMC or RO can obtain the Veteran's terminal hospital 
records, obtain a medical opinion, and attempt to verify the 
Veteran's alleged service in Vietnam.  The relevant evidence 
of record is briefly summarized below.  

The Veteran's death certificate shows that the immediate 
cause of his death was congestive heart failure due to non-
Hodgkin's lymphoma.  It was recorded that his heart failure 
was of more than two months' duration and his non-Hodgkin's 
lymphoma had been present for more than approximately one 
year.  Coronary artery disease was listed as another 
significant condition contributing to his death but not 
resulting in non-Hodgkin's lymphoma.  An autopsy was not 
performed.  
The appellant submitted a formal application in April 2007 
for dependency and indemnity compensation (DIC), asserting 
essentially that the Veteran was exposed to Agent Orange in 
Vietnam, leading to his development of non-Hodgkin's 
lymphoma. 

The Veteran's service treatment records contain his August 
1965 entrance examination, which was normal.  His January 
1969 separation examination found a Grade I/VI systolic 
ejection [heart] murmur at the apex.  No underlying diagnosis 
of a cardiac disease was recorded.

During a June 1969 VA examination, less than 6 months after 
service, the Veteran denied any symptoms related to his heart 
murmur.  The examiner noted that the Veteran had a history of 
a three week febrile illness with a sore throat while in 
elementary school.  The examiner concluded that the Veteran 
had rheumatic heart disease and mitral insufficiency, class 
I.  In July 1969, the RO denied the Veteran's claim for 
service connection for rheumatic heart disease with mitral 
insufficiency on the basis that the evidence failed to show 
that such disease was incurred in service.  

A November 2004 private physician's report found non-
Hodgkin's lymphoma as the Veteran's major diagnosis and 
chronic obstructive pulmonary disease (COPD) and heart 
failure or cardiomyopathy were his underlying diagnoses.  

In the appellant's August 2007 notice of disagreement and in 
her January 2008 substantive appeal (VA Form 9), she 
requested that VA check the Veteran's service personnel 
records for service in Vietnam.  The Veteran had told her 
that while he was stationed in Guam he served several times 
on temporary duty in Vietnam.  

VA received the Veteran's service personnel records in March 
2008.  A review of the records confirms that the Veteran had 
foreign service at the Andersen Air Force Base (AFB) in Guam 
and in Canada, but there is no record of service in Vietnam.  
In the July 2009 informal hearing presentation, the 
appellant's representative noted that the claims file 
contains neither the hospital records from the time of the 
Veteran's death (terminal hospital records) nor the medical 
records used in association with the November 2004 private 
physician's report.  The AMC/RO should obtain these relevant 
medical records.  38 C.F.R. § 3.159(c)(1) (2008).  

Additionally, in the July 2009 informal hearing presentation, 
the VVA representative asserted that there is a duty to 
obtain medical opinions relating to the cause of the 
Veteran's death.  He contended, in essence, that the medical 
evidence does not support a finding that the Veteran had 
rheumatic heart disease that pre-existed service; rather, it 
is argued, such evidence points to service incurrence of 
heart disease, which would support the appellant's claim.  
The representative also alleged that there is scientific 
evidence that confirms that the Veteran was exposed to 
contaminated water and pesticides while on active duty at 
Andersen AFB in Guam.  A public health study relating to such 
exposure has been submitted in support of this claim.  

The Board concurs with the representative in finding that 
medical opinions should be obtained to address these 
allegations.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  

In written argument received by the Board in July 2009, the 
Veteran's service representative with VVA requested the Board 
to refer a claim for service connection for heart disease for 
accrued benefits purposes based upon clear and unmistakable 
error in a July 1969 RO decision to the RO for adjudication.  
This matter is intertwined with the current appeal and is 
addressed below.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).




Accordingly, the case is REMANDED for the following action:

1.  Any private medical records that have 
not been obtained, including the medical 
records relied upon in the November 2004 
medical report and the Veteran's terminal 
hospital records must be obtained for 
inclusion in the record.

2.  The RO should contact the NPRC, or 
other agency as may be appropriate, and 
request any additional service personnel 
records for the Veteran, including all 
records of his assignments, whether 
permanent or temporary duty stations; all 
travel order; pay stubs which reflect 
special pay status, travel vouchers, and 
all TDY orders.  The RO should then 
associate all documents with the claims 
file.  If necessary, the RO should assist 
the NPRC, or other appropriate source, by 
providing as much detail as possible 
about the Veteran's service number, 
reported visits to Vietnam while based in 
Guam during the Vietnam War, units of 
assignment, etc.  The RO should also 
request that if no such records are 
available, the non-existence or 
unavailability of such records be 
certified.

3.  If it is not confirmed that the 
Veteran had active duty on the land mass 
or inland waters of Vietnam, the 
appellant must be advised of such and 
informed that she may seek alternative 
methods of establishing such service in 
Vietnam.

4.  The AMC/RO should send the claims 
file to a VA specialist in internal 
medicine to address the following 
questions: (a) whether there was a causal 
link between the Veteran's heart murmur, 
which was noted during service, and his 
fatal heart disease; and (b) whether 
claimed toxic exposure at Andersen AFB in 
Guam could have caused the Veteran's non-
Hodgkin's lymphoma.  

The claims file should be sent to the 
physician and he or she should review the 
relevant evidence in the claims file.  
Thereafter, the physician should answer 
the following questions:  

(a) Is it undebatable that the 
Veteran had rheumatic heart 
disease prior to service, and, 
if so, is it undebatable that it 
was not aggravated during 
service?

(b) If the answer to either 
question posed in (a) is no, is 
it at least as likely as not (50 
percent or more degree of 
probability) that there is a 
causal relationship between the 
Veteran's in-service heart 
murmur and the heart disease 
that caused his death? 

(c)  Is it at least as likely as 
not that there is a causal 
relationship between the 
Veteran's non-Hodgkin's lymphoma 
and his exposure to pesticides 
and/or contaminated water while 
on active duty at Andersen AFB 
in Guam?
The clinician is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship; less likely weighs 
against the claim.

The physician is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

5.  Thereafter, the AMC/RO must 
adjudicate the raised, intertwined claim 
for service connection for heart disease 
for accrued benefits purposes based upon 
clear and unmistakable error in a July 
1969 RO decision and readjudicate the 
claim for service connection for the 
cause of the Veteran's death.

With respect to the claim for service 
connection for heart disease for accrued 
benefits purposes based upon clear and 
unmistakable error in a July 1969 RO 
decision, if the claim is denied, the 
appellant must be advised that she must 
file a timely notice of disagreement and, 
after a statement of the case is issued, 
a timely substantive appeal for the Board 
to take jurisdiction of this claim.  

6.  If the claim for service connection 
for the cause of the Veteran's death 
remains denied, the appellant must be 
provided with a supplemental statement of 
the case and an appropriate period of 
time for response before the record is 
returned to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the appellant's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The appellant's appeal must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


